 


109 HR 664 IH: Military Sexual Assault Crimes Revision Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 664 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Ms. Loretta Sanchez of California (for herself, Mr. Meehan, Mrs. Tauscher, Mrs. Davis of California, Mr. Abercrombie, Mr. Evans, Mr. McGovern, Mr. Meek of Florida, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend the Uniform Code of Military Justice to bring sexual assault crimes under military law into parallel with sexual assault crimes under Federal law, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Military Sexual Assault Crimes Revision Act of 2005. 
2.Military sexual abuse 
(a)Sexual abuseSection 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), is amended to read as follows: 
 
920.Art. 120. Sexual abuse 
(a)Any person subject to this chapter who knowingly— 
(1)causes another person to engage in a sexual act by using force against that other person; 
(2)causes another person to engage in a sexual act by threatening or placing that other person in fear that any person will be subjected to death, grievous bodily harm, or kidnapping; 
(3)renders another person unconscious and thereby engages in a sexual act with that other person; or 
(4)administers to another person by force or threat of force, or without the knowledge or permission of that other person, a drug, intoxicant, or other similar substance and thereby— 
(A)substantially impairs the ability of that other person to appraise or control conduct; and 
(B)engages in a sexual act with that other person;is guilty of aggravated sexual abuse and shall be punished as a court-martial may direct. 
(b)Any person subject to this chapter who knowingly engages in a sexual act with another person who has not attained the age of twelve years is guilty of aggravated sexual abuse of a child and shall be punished as a court-martial may direct. In a prosecution under this subsection, it need not be proven that the accused knew that the other person engaging in the sexual act had not attained the age of twelve years. 
(c)Any person subject to this chapter who knowingly— 
(1)causes another person to engage in a sexual act by threatening or placing that other person in fear (other than by threatening or placing that other person in fear that any person will be subjected to death, grievous bodily harm, or kidnapping); or 
(2)engages in a sexual act with another person if that other person is— 
(A)incapable of appraising the nature of the conduct; or 
(B)physically incapable of declining participation in, or communicating unwillingness to engage in, that sexual act;is guilty of sexual abuse and shall be punished as a court-martial may direct. 
(d) 
(1)Any person subject to this chapter who knowingly engages in a sexual act with another person who—  
(A)has attained the age of twelve years but has not attained the age of sixteen years; and 
(B)is not that person’s spouse;is guilty of sexual abuse of a minor and shall be punished as a court-martial may direct. 
(2)In a prosecution under this subsection, it need not be proven that the accused knew the age of the other person engaging in the sexual act. 
(3)In a prosecution under this subsection, it is an affirmative defense that the accused reasonably believed that the other person had attained the age of sixteen years. The accused has the burden of proving a defense under this paragraph by a preponderance of the evidence. 
(e)Any person subject to this chapter who knowingly engages in a sexual act with another person who is— 
(1)in official detention or confinement; 
(2)under the custodial, supervisory, or disciplinary authority of the person so engaging; and 
(3)is not that person’s spouse;is guilty of sexual abuse of a prisoner and shall be punished as a court-martial may direct. 
(f)In this section, the term sexual act means— 
(1)contact between the penis and the vulva or the penis and the anus, and for purposes of this subparagraph contact involving the penis occurs upon penetration, however slight; 
(2)contact between the mouth and the penis, the mouth and the vulva, or the mouth and the anus; 
(3)the penetration, however slight, of the anal or genital opening of another by a hand or finger or by any object, with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person; or 
(4)the intentional touching, not through the clothing, of the genitalia of another person who has not attained the age of sixteen years with an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.. 
(b)Conforming amendments 
(1)Paragraph (4) of section 918 of title 10, United States Code (article 118 of the Uniform Code of Military Justice), is amended by striking rape, and inserting aggravated sexual abuse, aggravated sexual abuse of a child,. 
(2)Subsection (b)(2)(B)(i) of section 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), is amended by striking Rape or carnal knowledge and inserting Aggravated sexual abuse of a child or sexual abuse of a minor. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 47 of title 10, United States Code, is amended by striking the item relating to section 920 and inserting the following new item: 
 
 
920. Art. 120. Sexual abuse. 
(d)Effective dateThe amendments made by this section shall take effect 6 months after the date of the enactment of this Act and apply with respect to offenses committed after such effective date. 
(e)Interim maximum punishmentsUntil the President otherwise provides pursuant to section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), the punishment which a court-martial may direct for an offense under section 920 of such title (article 120 of the Uniform Code of Military Justice), as amended by this section, may not exceed the following limits: 
(1)For aggravated sexual abuse or aggravated sexual abuse of a child, such punishment may not exceed dishonorable discharge, forfeiture of all pay and allowances, and confinement for life without eligibility for parole. 
(2)For sexual abuse or sexual abuse of a minor, such punishment may not exceed dishonorable discharge, forfeiture of all pay and allowances, and confinement for twenty years. 
(3)For sexual abuse of a prisoner, such punishment may not exceed bad-conduct discharge, forfeiture of all pay and allowances, and confinement for one year. 
(f)No preemptionThe prosecution or punishment of an accused for an offense under section 920 of title 10, United States Code (article 120 of the Uniform Code of Military Justice), as amended by this section, does not preclude the prosecution or punishment of that accused for any other offense. 
 
